Citation Nr: 1608301	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  13-23 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for atrial fibrillation with hypertensive heart disease (claimed as a heart condition).


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1966 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located Providence, Rhode Island. 

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of the hearing is of record.

In July 2015, the Board remanded this matter for further development to include obtaining a medical opinion as to the etiology of any current heart disease/disorder.  The requested opinion was obtained in September 2015.  However, as will be discussed below, further development is required.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the appellant if further action is required on his part. 


REMAND

The Board, in its July 2015 remand, requested that the Veteran be scheduled for an appropriate VA examination by a VA physician to assist in determining the nature and etiology of any current heart disorder, to include hypertensive heart disease and atrial fibrillation.  The examiner was requested to offer the following opinions: Was it at least as likely as not (50 percent probability or greater) that any current heart disorder, to include hypertensive heart disease and atrial fibrillation, if found, had its onset in service or was otherwise related to the Veteran's period of service, to include by way of exposure to Agent Orange (AO) in Vietnam?  If not, was it as likely as not (50 percent probability or greater) that any current heart disorder, to include hypertensive heart disease and atrial fibrillation, was caused by the service-connected prostate cancer residuals?  If not, was it at least as likely as not (50 percent probability or greater) that any current heart disorder, to include hypertensive heart disease and atrial fibrillation, was aggravated (permanently worsened) by the service-connected prostate cancer residuals? 

In conjunction with the Board remand, the Veteran was afforded a VA phone examination in September 2015, with regard to the etiology of any current heart disease/disorder.  The examiner indicated that he had reviewed the records in CPRS.  In a September 2015 VA hypertension examination report, the examiner noted that the Veteran had been diagnosed with hypertension in 1985.  The examiner indicated that the Veteran stated that he did not have hypertension and did not want to discuss it.  In the report it was noted that readings had been taken in September 2015 with an average blood pressure reading of 119/69.  In the remarks section, it was indicated that the Veteran stated he did not have hypertension and would not like an opinion regarding his hypertension.  

The Board notes that private treatment records associated with the record reveal that from 2005 forward, the Veteran  was diagnosed with hypertension on numerous occasions and placed on blood pressure medication.  The Board further observes in the September 2015 VA examination report, the Veteran was noted to be taking Toprol and Diltiazam, two medications used in the treatment of blood pressure. 

The Board further observes that at the time of a May 2012 VA examination, the Veteran was diagnosed as having both hypertensive heart disease and atrial fibrillation.  These diagnoses served as the basis for the Board's request for the etiologies of each of these disorders in its July 2015 remand.  While the September 2015 VA examiner addressed the etiology of the Veteran's atrial fibrillation and its relationship to his period of service and his service-connected prostate cancer residuals, the examiner did not address the previous diagnosis of hypertensive heart disease, to include whether it was currently present, and, if so, whether it was related to his period of service or his service-connected prostate cancer residuals.  

The Board further observes that in the September 2015 VA examination reports, the examiner made reference to records reviewed in CPRS.  As noted above, reference was also made to blood pressure readings taken in September 2015.  The Board is unsure whether these were taken as part of the examination or were contained in treatment records that were reviewed by the examiner, as the examination was conducted via telephone.  The Board notes that the most recent records associated with the file other than the examination reports date prior to the May 2012 VA examination.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Bell v. Derwinski, 2 Vet. App. 611 (1992).  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998); see also 38 C.F.R. § 3.159(c)(2).  As such, an attempt should be made to obtain any additional records.  

The above noted discrepancies require further clarification.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records relating to any treatment for heart disease/disorder, to include any records that were noted to have been reviewed by the September 2015 examiner on CPRS, as stated in his report, to include the results of the September 2015 blood pressure readings reported in the September 2015 VA examination report, if those readings were not performed as part of the examination.  

2.  Return the entire record to the examiner who performed the September 2015 VA examination.  The examiner should identify his professional status, to include whether he is a physician or other type of health care professional.  

Following a complete review of the record, the examiner is to indicate whether the Veteran currently has hypertension.  In rendering this opinion, the examiner should reference the findings of hypertension made by the Veteran's private physicians in numerous treatment records from 2005 forward as well the medications he has reported taking, including Toprol and Diltiazam, two medications used in the treatment of blood pressure.  If the Veteran is found to have hypertension, the examiner is then requested to render the following opinions:  

(a) Is at least as likely as not (50 percent probability or greater) that any current hypertension is related to the Veteran's period of service, to include by way of exposure to AO in service?  

(b) If not, is it as likely as not (50 percent probability or greater) that any current hypertension was caused by the service-connected prostate cancer residuals?  

(c) If not, is it at least as likely as not (50 percent probability or greater) that any current hypertension was aggravated (permanently worsened) by the service-connected prostate cancer residuals?  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

As it relates to hypertensive heart disease, the examiner is requested to render the following opinions:  

(a) Does the Veteran currently have hypertensive heart disease?  In rendering this opinion the examiner must reference the findings of hypertensive heart disease at the time of the May 2012 VA examination and account for any discrepancies in the diagnosis.  

(a) If hypertensive heart disease is found to be present, is at least as likely as not (50 percent probability or greater) that any current hypertensive heart disease is related to the Veteran's period of service, to include by way of exposure to AO in service?  

(b) If not, is it as likely as not (50 percent probability or greater) that any current hypertensive heart disease was caused by the service-connected prostate cancer residuals?  

(c) If not, is it at least as likely as not (50 percent probability or greater) that any current hypertensive heart disease was aggravated (permanently worsened) by the service-connected prostate cancer residuals?  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

Complete detailed rationale is requested for any opinion that is rendered. 

3.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

